As filed with the Securities and ExchangeCommission on January 24, 20171933 Act File No. 333-1262931940 Act File No. 811-21779 U.S. SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM N-1AREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 xPRE-EFFECTIVE AMENDMENT NO. ¨POST-EFFECTIVE AMENDMENT NO. 181 and/orREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 xAMENDMENT NO. 183 (CHECK APPROPRIATE BOX OR BOXES)JOHN HANCOCK FUNDS II(EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER), MASSACHUSETTS 02210-2805(ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE)REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE(800) 225-5291JOHN J. DANELLO, ESQ., MASSACHUSETTS 02210-2805(NAME AND ADDRESS OF AGENT FOR SERVICE)COPIES OF COMMUNICATIONS TO:MARK P. GOSHKO, ESQ. K&L GATES LLPONE LINCOLN STREETBOSTON, MASSACHUSETTS 02111-2950 TITLE OF SECURITIES BEING REGISTERED: Shares of beneficial interest ($0.00 par value) of the Registrant. APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 ¨ on January 1, 2017 pursuant to paragraph (b) of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨ on (date) pursuant to paragraph (a)(1) of Rule 485 ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ¨ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston and the Commonwealth of Massachusetts, on the 24th day of January, 2017. JOHN HANCOCK FUNDS II By: /s/Andrew G. Arnott Name: Andrew G. Arnott Title: President Pursuant to the requirements of the Securities Act of 1933, this amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Signature Title Date /s/Andrew G. Arnott President January 24, 2017 Andrew G. Arnott /s/Charles A. Rizzo Chief Financial Officer January 24, 2017 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee January 24, 2017 Charles L. Bardelis /s/ James R. Boyle * Trustee January 24, 2017 James R. Boyle /s/ Craig Bromley * Trustee January 24, 2017 Craig Bromley /s/ Peter S. Burgess * Trustee January 24, 2017 Peter S. Burgess /s/ William H. Cunningham * Trustee January 24, 2017 William H. Cunningham /s/ Grace K. Fey * Trustee January 24, 2017 Grace K. Fey /s/ Theron S. Hoffman * Trustee January 24, 2017 Theron S. Hoffman /s/ Deborah C. Jackson * Trustee January 24, 2017 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee January 24, 2017 Hassell H. McClellan /s/ James M. Oates * Trustee January 24, 2017 James M. Oates /s/ Steven R. Pruchansky * Trustee January 24, 2017 Steven R. Pruchansky /s/ Gregory A. Russo * Trustee January 24, 2017 Gregory A. Russo /s/ Warren A. Thomson* Trustee January 24, 2017 Warren A. Thomson *By: /s/Ariel Ayanna Ariel AyannaAttorney-in-Fact *Pursuant to Power of Attorney Previously filed with Post-Effective Amendment No. 177 to the Trust’s Registration Statement on December 13, 2016. Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document Glidepath
